Order entered September 2, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00947-CV

                     IN RE COLONY INSURANCE COMPANY, Relator

                  Original Proceeding from the 429th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 429-00871-2014

                                              ORDER
       Based on the Court’s opinion and order of this date, we DENY the petition for writ of

mandamus. We VACATE our order of July 22, 2014 staying discovery. We ORDER relator to

bear the costs of this original proceeding.


                                                       /s/   KERRY P. FITZGERALD
                                                             JUSTICE